DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It’s unclear in claim 7 if applicant intends for the compound at least one (meth) acrylic monomer(d-2) represented by Formula (d-2) to be further added to the composition of claim 6 or if applicant intends for the monomer (d-2) to be …at least one selected from the (meth) acrylic monomer (D) as found in instant claim 1, i.e., replace or instead of formula (d-1) found in claim 6.  

Claim Rejections - 35 USC § 102/ 35 USC § 103

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-17 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun et al (US 2016/0332367).
Sun sets forth three-dimensional printing systems for rapidly producing objects, such as dental devices including dentures using 3D printers, such as DLP or stereolithography printers—see abstract.  Sun sets forth printable polymerizable materials to make dental products, wherein said material is flowable (fluid) at a temperature at, above or below ambient temperature.  Sun sets forth said materials are flowable in temperature ranges of -30 deg. C to 140 deg. C— [0011] – [0012].  Said compositions may contain acrylate or methacrylate monomers or oligomers; polymers; fillers; pigments; stabilizers, and light curable initiators which preferably form flowable liquids at the temperatures required for 3D printing—see [0019]. 
Sun sets forth a dental material printable by 3D printing methods comprising 34 g of a urethane acrylate oligomer obtained in example 1; 30 g of phenoxyethyl methacrylate; 21 g of ethoxylated bisphenol dimethacryalte (SR480); 7 g of ethoxylated bisphenol dimethacrylate (SR348); 6 g or a rubber impact modifier; 1.8 g of 2,4,6-trimethylbenzoyldiphenylphosphine oxide and 0.2 g of butylated hydroxytoluene (BHT).   Said composition comprises 28% (or if scaled up to 1000 parts by weight, it would be 280 parts by weight) of a dimethacrylate monomer containing within one molecule two aromatic rings and two methacryloyloxy groups, i.e., ethoxylated bisphenol dimethacrylate—SR480 and SR348 (corresponding to claim 8);  30 % (or if scaled up to 1000 parts by weight 300 parts of a mono-acrylate monomer having within one molecule at least one aromatic ring and one (meth) acryloyloxy group, i.e., phenoxyethyl methacrylate (corresponding to claim 9); and a 1.8 g (or if scaled up to 1000 parts by weight would be 18 parts by weight) of photoinitiator, 2,4,6-trimethylbenzozyldiphenylphosphine oxide, a phosphine oxide (corresponding to claims 10-11).  Said composition is useable by stereolithography to obtain dental devices, such as dentures—see [0019] and abstract.  Thus, claims 13-15 are found in the reference, as well as, the obtain products of claims 16-17.  The phenoxyethyl methacrylate is deemed to read on formula (d-1), when R1d is a methyl group; R2d is a single bond; R3d is an ether bond -O-; and A is a phenyl/benzyl (aromatic ring) group.  Thus claim 4 is found in the reference.  The ethoxylated bisphenol methacrylate SR-348 is ethoxylated twice (two times, n = 2) and has a molecular weight of 452.  Thus, the dimethacrylate (X) is found in the reference—corresponding to claims 1 and 4-5.  
Sun does not expressly set forth said composition has the viscosity range as defined in instant claim 12; however, Sun sets forth said composition should be flowable at a temperature of 25 deg. C, as found in section [0012], and therefore has a viscosity.  However, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sakamaki et al (WO2017/061446, wherein US 10,562,995 will be used as the English language equivalent).
Sakamaki sets forth photocurable compositions, denture bases, and plate dentures.  Sakamaki sets forth an embodiment wherein the photocurable composition comprises a (meth)acrylic monomer component comprising: a (meth)acrylic monomer (A) that is at least one selected from di(meth)acrylic monomers not containing, within one molecule, a hydroxyl group, a carboxy group, or an aromatic ring and containing, within one molecule, one or more ether bonds and two (meth)acryloyloxy groups, and that has a weight average molecular weight of from 200 to 400, a (meth)acrylic monomer (B) that is at least one selected from (meth)acrylic monomers not containing, within one molecule, a hydroxyl group, a carboxy group, or an aromatic ring and containing, within one molecule, a ring structure other than an aromatic ring and one (meth)acryloyloxy group, and that has a weight average molecular weight of from 130 to 240, a (meth)acrylic monomer (C) that is at least one selected from di(meth)acrylic monomers not containing, within one molecule, a hydroxyl group, a carboxy group, an ether bond, or an aromatic ring and containing, within one molecule, a hydrocarbon skeleton and two (meth)acryloyloxy groups, and that has a weight average molecular weight of from 190 to 280, or a (meth)acrylic monomer (D) that is at least one selected from (meth)acrylic monomers not containing, within one molecule, a hydroxyl group or a carboxy group and containing, within one molecule, an aromatic ring and one (meth)acryloyloxy group, and that has a weight average molecular weight of from 160 to 400; and a photoinitiator—see col. 2, line 41 and col. 3, lines 35-65.  Wherein, component (X) and component (D) correspond to applicants claimed dimethacrylate (X) and mono-acrylate (D) as instantly defined with corresponding encompassing molecular weights.    Said component (X) contains one to four ether bonds within one molecule—see col. 2, lines 60-64.  Said component (X) is found in amounts from 100 parts by mass to 1000 parts by mass with respect to 1000 parts by mass of the total (meth) acrylate monomer content—see col. 5, lines 63-67.  Said component (D) is found in amounts from 30 parts by mass to 7500 parts by mass with respect to 1000 parts by mass of the total (meth) acrylate monomer content—see col. 6, lines 10-12.  Said photoinitiator may be selected from an alkylphenone or an acylphosphine oxide and found in amounts from 1 part to 50 parts by mass with respect to 1000 parts by weight—see col. 6, lines 13-16.  
Sakamaki sets forth the viscosity as measured by a Type E viscometer at 25 deg. C and 50 rpm is from 20 to 1500 mPa*s—see col. 6, lines 41-44.  Said composition is used for the production, by stereolithography, of a denture base or a mouthpiece.  Sakamaki also sets forth denture bases and plate dentures—see col. 6, lines 50-59.  
Sakamaki sets forth component (X) is a compound represented by formula (x-1):  
    PNG
    media_image1.png
    56
    443
    media_image1.png
    Greyscale
or (X-2):  
    PNG
    media_image2.png
    71
    484
    media_image2.png
    Greyscale
--see columns 3-4 for both.  Said compound (x Sakamaki sets forth component (D) is a compound represented by formula (d-1):  
    PNG
    media_image3.png
    45
    199
    media_image3.png
    Greyscale
or (d-2):  
    PNG
    media_image4.png
    49
    205
    media_image4.png
    Greyscale
.   
Per example 44, Sakamaki sets forth a photocurable composition comprising 650 parts by mass of a bisphenol A diacrylate (A-BPE-4) having the formula 
    PNG
    media_image5.png
    77
    460
    media_image5.png
    Greyscale
; 268 parts by mass of a (meth) acrylate monomer having one aromatic group and one (meth) acryloyloxy group (A-LEN-10) having the formula:  
    PNG
    media_image6.png
    105
    247
    media_image6.png
    Greyscale
; 150 parts by mass of 4-hydoxybutyl acrylate; and 10 parts of photoinitiator IR-819, the acylphosphine oxide-bis(2,4,6-trimethylbenzoyl)-phenylphosphine oxide—see Table 6 in columns 39-40.  Additionally, it appears Table 6 sets forth composition which anticipate applicants’ photocurable composition, that is, comprising a dimethacrylate monomer containing within one molecule two aromatic rings and two (meth) acryloyloxy groups and having a Mw from 400 to 580; a mono-(meth) acryloyloxy monomer containing within one molecule at least one aromatic ring and one (meth) acryloyloxy group and having a Mw from 140 to 350; and a photopolymerization initiator, wherein said compositions having a viscosity, as measured by the same claimed conditions, from 125 to 355 mPa*s—see Table 6.   
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc